DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-20) are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (hereinafter Aramaki)(US Publication 2021/0110951 A1)
Re claim 1, Aramaki discloses a method of operating wire harness manufacturing equipment, comprising: adding, using the wire harness manufacturing equipment, an element to a wire to form a combination of the element and the wire (See figs. 1-2; ¶s 51-52 where it teaches the subassembly includes a plurality of electrical lines 12 with terminals, and a plurality of connectors 13 provided at ends of the respective electrical lines 12 and connected with various electric instruments.  The wire harness 1 is formed as the electrical lines 12 are bundled with each other by an exterior component 14.); capturing, using an imaging device, an upper image and a lower image of the combination. (See figs. 1-3; ¶s 53, 96, 113 where it teaches a camera configured to perform image capturing for examining the appearance of the wire harness manufactured in the second finishing zone, for example, the appearance of a particular exterior component 14.  A plurality of image capturing devices 5 are provided along the downstream conveyance unit at positions facing the work surface 31a of the work board in the 
But the reference of Aramaki fails to explicitly teach analyzing, using one or more processors operatively coupled to the imaging device, the upper image and the lower image to detect a defect; and thereafter indicating that the defect has been detected.
However, the reference of Aramaki does suggest analyzing, using one or more processors operatively coupled to the imaging device, the upper image and the lower image to detect a defect (See ¶s 113, 204-208, 175, 233-234, 237, 295 where it teaches the image capturing device 5 captures an image of the appearance of a particular exterior component 14 from the upper side E, the left side C, and the right side D.  Whether the displayed image of the wire harness satisfies a predetermined reference is determined by a worker.  Note that this image determination work may be performed by using an AI or the like; displaying error information regarding the wire harness image; performing quality determination of the appearance of the wire harness 1 through image matching; wire harness defect or connection failure are detected.); and thereafter indicating that the defect has been detected. (See ¶s 113, 204-208, 175, 233-234, 237, 295 where it teaches the image capturing device 5 captures an image of the appearance of a particular exterior component 14 from the upper side E, the left side C, and the right side D.  Whether the displayed image of the wire harness satisfies a predetermined reference is determined by a worker.  Note that this image determination work may be performed by using an AI or the like; displaying error information regarding the wire harness image; performing quality determination of the appearance of the wire harness 1 through image matching; wire harness defect or connection failure are detected.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Aramaki, in the manner as claimed, for the benefit of improving operational efficiency in the conduction examination of a wire harness. (See ¶ 176)


Re claim 3, Aramaki discloses wherein the analyzing comprises identifying the element in one or more of the upper image and the lower image and thereafter identifying the defect in one or more of the upper image and the lower image. (See ¶ 53, 96, 113, 175, 204-208, 233-234, 237, 295)

Re claim 4, Aramaki discloses wherein the analyzing comprises, after identifying the element, examining one or more predetermined regions in one or more of the upper image and the lower image. (See ¶ 53, 96, 113, 175, 204-208, 233-234, 237, 295)

Re claim 5, Aramaki discloses wherein the one or more predetermined regions are automatically identified in the upper image and the lower image using location information automatically obtained for the element. (See ¶ 53, 96, 113, 175, 204-208, 233-234, 237, 295)

Re claim 6, Aramaki discloses wherein the capturing comprises moving the combination manually. (See ¶ 113)

Re claim 7, Aramaki discloses wherein the analyzing comprises utilizing an artificial intelligence program to detect the defect. (See ¶ 113, 321)

Re claim 8, Aramaki discloses wherein the artificial intelligence program comprises a trained neural network. (See ¶ 113, 321)



Re claim 10, Aramaki discloses wherein the trained neural network has not been trained to identify the defect. (See ¶ 113, 321)

Re claim 11, Aramaki discloses wherein the element is selected from the group consisting of a crimp, a seal, and another wire. (See figs. 1-2)

Re claim 12, the reference of Aramaki fails to explicitly teach wherein the defect is selected from the group consisting of insulation position defects, bell mouth defects, brush defects, cut off tab defects, crimp wing defects, incorrect wing bending defects, cable seal defects, and wire strands pressed on top of a conductor crimp defects.
However, the reference of Aramaki does suggest wherein the defect is selected from the group consisting of insulation position defects, bell mouth defects, brush defects, cut off tab defects, crimp wing defects, incorrect wing bending defects, cable seal defects, and wire strands pressed on top of a conductor crimp defects. (See ¶s 113, 204-208, 175, 233-234, 237, 295 where it teaches detecting wire harness defects.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Aramaki, in the manner as claimed, for the benefit of improving operational efficiency in the conduction examination of a wire harness. (See ¶ 176)
Claim 13 has been analyzed and rejected w/r to claim 1 above.

Re claim 14, Aramaki discloses wherein the wire harness is one of a vehicle wire harness and an appliance wire harness. (See ¶ 3 and/or 50)



Re claim 16, Aramaki discloses wherein the vehicle is selected from the group consisting of an automobile, a construction vehicle, and an aircraft. (See ¶ 3 and/or 50)

Claim 17 has been analyzed and rejected w/r to claim 1 above.
Claims (18-20) have been analyzed and rejected w/r to claims (6-7, 9) above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 16, 2021